NO. 07-08-0475-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

APRIL 14, 2009
______________________________

JOSEPH G. NUNEZ,

                                                                                                           Appellant

V.

THE STATE OF TEXAS,

                                                                                                           Appellees
______________________________

FROM THE 140th DISTRICT COURT OF LUBBOCK COUNTY;

NO. 2007-415790; HON. JIM BOB DARNELL, PRESIDING
_______________________________

ON ABATEMENT AND REMAND
_______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
          Appellant Joseph G. Nunez appeals from his conviction for the offense of capital
murder.  On March 6, 2009, the clerk’s record was filed.  The reporter’s record was due on
March 5, 2009.  On March 13, 2009, this Court notified the reporter by letter that the record
had not been filed and to advise the Court of the status of the record on or before March
23, 2009.  On March 24, 2009, the reporter filed a motion for extension of time to file the
record, which was granted to April 6, 2009.  On April 8, 2009, the reporter filed a second
extension motion requesting until June 8, 2009, to file the record.
          Accordingly, we abate this appeal and remand the cause to the 140th District Court
of Lubbock County (trial court) for further proceedings.  Upon remand, the trial court shall
immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to
determine:
when the reporter’s record can reasonably be transcribed into
written form and filed in a manner that does not further delay
the prosecution of this appeal or have the practical effect of
depriving the appellant of their right to appeal.
 

          The trial court shall cause the hearing to be transcribed.  So too shall it 1) execute
findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be
developed a supplemental clerk’s record containing its findings of fact and conclusions of
law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be
developed a reporter’s record transcribing the evidence and arguments presented at the
aforementioned hearing, if any.  Additionally, the district court shall then file the
supplemental clerk’s and reporter’s records transcribing the hearing with the clerk of this
court on or before May 14, 2009.  Should further time be needed by the trial court to
perform these tasks, then same must be requested before May 14, 2009.
          It is so ordered.
                                                                           Per Curiam
 
Do not publish.


assessing the legal sufficiency of the evidence).   		
	Accordingly, the judgment of the trial court is affirmed.

							Brian Quinn 
						           Chief Justice
Do not publish.